

116 HR 8752 IH: National Medal of Honor Monument Act
U.S. House of Representatives
2020-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8752IN THE HOUSE OF REPRESENTATIVESNovember 16, 2020Mr. Hudson (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the National Medal of Honor Museum Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.1.Short titleThis Act may be cited as the National Medal of Honor Monument Act.2.Authorization to establish commemorative work(a)In generalThe National Medal of Honor Museum Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to honor the extraordinary acts of valor, selfless service, and sacrifice displayed by Medal of Honor recipients. (b)Compliance with standards for commemorative worksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).(c)Prohibition on the use of federal funds(1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.(2)Responsibility of the national medal of honor museum foundationThe National Medal of Honor Museum Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.(d)Deposit of excess funds(1)In generalIf, on payment of all expenses for the establishment of the commemorative work under this section (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of that title.(2)On expiration of authorityIf, on expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work under this section, the National Medal of Honor Museum Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or the Administrator of General Services, as appropriate, in accordance with the process provided in paragraph (4) of section 8906(b) of that title for accounts established under paragraph (2) or (3) of that section.